DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US 2007/0040701 A1) in view of Minster et al. (US 2017/0267233 A1).
Regarding claims 1 and 7, Brown discloses a device (e.g. Fig .1: 110) comprising: 
a processor (e.g. Fig. 3: 302 & [0045]), operating in conjunction with a software application (e.g. [0041]: bidding on eBay), configured to: 
identify, via the software application, an object for performing an action for a vehicle, the action relating to occupying a space for the vehicle ([0019]: requesting available parking spaces; 
transmit a targeted request to the object for performing the action (e.g. Fig. 7: 704); 
receive a notification that the space is occupied by the object in response to transmitting the targeted request (e.g. Fig. 7: 706 & [0043, 0044]); and 
determine that the action is completed upon arriving at the space (e.g. Fig. 7: 708 & [0042]: determine the parking space is reserved by the first vehicle 102c when the second vehicle 102d enters the parking space).  
Browne fails to disclose, but Minister teaches the targeted request is for the object to drive to a particular parking spot at a location that is specified in the targeted request (e.g. [0041, 0044-0045, 0082]: a third party receives a parking request including location information from a vehicle and requests another vehicle to occupy an available parking space for the requested vehicle).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Browne with the teachings of Minister to conveniently assist an vehicle to search for available parking space by using a third party application so as to locate and reserve a parking space more easily.
Regarding claims 3 and 9, Browne discloses the processor is configured to process a payment to the object in response to determining that the action is completed in real time (e.g. Fig. 7: 708 & [0016, 0041, 0042]: credits exchange).  
Regarding claims 4 and 10, Browne discloses the notification that the space is occupied includes a message indicating that a parking spot is reserved for the vehicle by the object (e.g. Fig. 7: 706 & [0042]: confirmation).  
Regarding claims 5 and 11, Browne discloses the object is an additional vehicle that is different from the vehicle (e.g. Fig. 6: 102c).  
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US 2007/0040701 A1) in view of Minster et al. (US 2017/0267233 A1) as applied to claims 1 and 7 above, and further in view of Vincent (US 2017/0200396 A1).
Regarding claims 2 and 8, Browne fails to disclose, but Vincent teaches the processor is further configured to transmit an additional targeted request for performing an additional action to an additional object, the additional action relating to identifying data related to hours of operation associated with a location (e.g. [0006, 0033-0035]: identify store hours from an image received as part of a request).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Browne (service request for available parking space) with the teachings of Vincent (crowdsourcing for plurality of service request) to include other service requests in the software application so as to provide/receive other services at ease.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US 2007/0040701 A1) in view of Minster et al. (US 2017/0267233 A1) as applied to claims 1 and 7 above, and further in view of Jeong (US 2021/0061226 A1).
Regarding claims 6 and 12, Browne fails to disclose, but Jeong teaches the processor is further configured to identify, via the software application, an additional object for transporting the vehicle from a first location to a second location (e.g. [0049]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Browne with the teachings of Jeong to include a surrogate driver request in the software application for requesting services to be provided so as to assist owner of a vehicle to transport the vehicle from one location to another so as to prevent drunk driving.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US 2007/0040701 A1) in view of Minster et al. (US 2017/0267233 A1) as applied to claim 7 above, and further in view of Holman et al. (US 2018/0197166 A1).
Regarding claim 13, Browne fails to disclose, but Holman teaches analyzing historical data relating to one or more interactions of the object; calculating, based on the analyzing, a score specific to the object; and determining a status of the object based on the score (e.g. [0008-0010, 0050, 0062, 0064, 0086]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Browne with the teachings of Holman to assess the object’s rating so as to determine whether the request should be made available to the object.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, claims 2-6 and 8-13 depend directly or indirectly on claims 1 and 7 are unpatentable at least in view of the foregoing reasons and rejections set forth in the Office action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688